373 F.2d 681
James L. WATKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 18421.
United States Court of Appeals District of Columbia Circuit.
December 7, 1966.

Mr. Thomas A. Flannery, Washington, D. C. (appointed by this court), was on the motion for appellant.
Messrs. David G. Bress, U. S. Atty., and Frank Q. Nebeker and Lee A. Freeman, Jr., Asst. U. S. Attys., were on the pleadings for appellee. Mr. Edward T. Miller, Asst. U. S. Atty., also entered an appearance for appellee.
Before BAZELON, Chief Judge, WASHINGTON, Senior Circuit Judge, and WRIGHT, Circuit Judge, in Chambers.
ORDER
PER CURIAM.


1
On further consideration of appellant's motion for summary reversal or in the alternative for summary remand and of appellee's opposition thereto, it is


2
Ordered by the court that the order of this court filed December 2, 1966, be, and it is hereby, vacated and set aside.


3
It is further ordered by the court that this case is remanded to the District Court with instructions that the District Court forthwith remand the record in this case to the Juvenile Court for an immediate hearing de novo and determination on the waiver issue, consistent with the standards set forth in Kent v. United States, 383 U.S. 541, 86 S.Ct. 1045, 16 L.Ed.2d 84 (1966). See generally, Kent v. United States, 119 U.S. App.D.C. 378, 395, 343 F.2d 247, 264 (1964) (Bazelon, C. J., dissenting from order allowing withdrawal of petition for rehearing en banc). Should the decision of the Juvenile Court on remand be against waiver, the indictment in the District Court in this case should be dismissed. In the event waiver is found to be appropriate, the District Court is directed to follow the procedures outlined in this court's decision in Black v. United States, 122 U.S.App.D.C. 393, 355 F.2d 104 (1965); and it is


4
Further ordered by the court that Thomas A. Flannery, Esquire, a member of the bar of this court, shall assist the appellant in the proceedings on remand.


5
The Clerk of this court is directed to transmit by hand a certified copy of this order to the Clerk of the District Court.


6
WASHINGTON, Senior Circuit Judge, did not participate in the foregoing order.